DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8, 10, 12, 14, 16-17, 19, 21-22, 24, 26, and 30-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "the third node" on lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes claim limitation should be --a third node--.
Claims 1 recites the limitation "the fourth node" on line 25.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes claim limitation should be --a fourth node--.
Claims 14 recites the limitation "Claim 13" on line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim is dependent from a cancelled claim 13. For rejections the Examiner assumed claim should have been dependent from claim 12.
Claims 14 recites the limitation "the second direction" on line 26.  There is insufficient antecedent basis for this limitation in the claim. Applicant’s figure 4 shows gate electrodes G10 of transistor T10 but the figure shows sub-gate electrode are arranged side by side along a first direction Y not a second direction X. The Examiner believes claim limitation should be --the first direction--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 14, 16-17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0304374 A1) in view of Jung et al (US 2019/0318693 A1).

Claim 1, Wang (Fig. 1-18) discloses a display substrate (SUB; Fig. 3; Paragraph [0079]), comprising: 
a base substrate (SUB; Fig. 3; Paragraph [0079]), comprising a display region (20; Fig. 1) and a periphery region (40 and 50; Fig. 1) on at least one side of the display region (20; Fig. 1); and 
a shift register unit (STE1 or STE2; Fig. 2; STEi; Fig. 4), a first power line (VGL; Fig. 4) and a second power line (VGH; Fig. 4), which are on the periphery region (50; Fig. 1) of the base substrate (SUB; Fig. 3; Paragraph [0079]), 
wherein the first power line (VGL; Fig. 4) is configured to provide a first voltage (VGL; Fig. 2) to the shift register unit (STE1 or STE2; Fig. 2), and the second power line (VGH; Fig. 4) is configured to provide a second voltage (VGH; Fig. 2) to the shift register unit (STE1 or STE2; Fig. 2); 
the shift register unit (STE1 or STE2; Fig. 2) comprises an input circuit (TE12; Fig. 2), a first node control circuit (TE8 and TE9; Fig. 2), a second node control circuit (TE10 and TE11; Fig. 2), a third node control circuit (TE5 and CE2; Fig. 2), a fourth node control circuit (TE4; Fig. 2), and an output control circuit (CE1 and TE1; Fig. 2); 
the input circuit (TE12; Fig. 2) is configured to input an input signal (FLM_E; Fig. 2) to a first node (N4 and N2; Fig. 2) in response to a first clock signal (CLK_E2; Fig. 2); 
the second node control circuit (TE10 and TE11; Fig. 2) is connected to the first power line (VGL; Fig. 2; wherein figure shows transistor TE11 having electrode connected to VGL), and is configured to input the first voltage (VGL; Fig. 2; wherein figure shows transistor TE11 controls supply of VGL) provided by the first power line (VGL; Fig. 4) or the first clock signal (CLK_E2; Fig. 2; wherein figure shows transistor TE10 controls the supply of clock signal CLK_E2) to a second node (N3 and N5; Fig. 2; wherein figure shows electrodes of transistors TE10 and TE11 connected to node N3), under control of the first clock signal (CLK_E2; Fig. 2; wherein figure shows gate electrode of TE11 connect to clock signal CLK_E2) and an electrical level of the first node (N4; Fig. 2; wherein figure shows gate electrode of TE10 connected to node N4), so as to control an electrical level of the second node (N3; Fig. 2); 
the first node control circuit (TE8 and TE9; Fig. 2) is connected to the second power line (VGH; Fig. 2 and 4; wherein figures shows electrode of TE8 connected to VGH), and is configured to input the second voltage (VGH; Fig. 2) provided by the second power line (VGH; Fig. 4) to the first node (N4; Fig. 4; wherein figure shows electrode of TE9 connected to node N4) under control of a second clock signal (CLK_E1; Fig. 2; wherein figure shows gate electrode of TE9 connected to clock signal CLK_E1) and the electrical level of the second node (N3; Fig. 2; wherein figure shows gate electrode of TE8 connected to node N3), so as to perform noise reduction (Paragraph [0106]) on the first node (N4 and N2; Fig. 2); 
the third node control circuit (TE5 and CE2; Fig. 2) is configured to control an electrical level of the third node (Fig. 2; wherein figure shows a node which is connected to electrodes of transistors TE5 and TE4 and capacitor CE2) in response to the electrical level of the second node (N5 and N3; Fig. 2; wherein figure shows gate electrode of TE5 connected to nodes N5 and N3); 
the fourth node control circuit (TE4; Fig. 2) is configured to input the electrical level of the third node (Fig. 2; wherein figure shows a node which is connected to electrodes of transistors TE5 and TE4 and capacitor CE2) to the fourth node (N1; Fig. 2) under control of the second clock signal (CLK_E1; Fig. 2; wherein figure shows gate electrode of TE4 connected to clock signal CLK_E1); 
the output control circuit (CE1 and TE1; Fig. 2) is connected to the second power line (VGH; Fig. 2 and 4) and an output terminal (E1; Fig. 2), and is configured to output the second voltage (VGH; Fig. 2) which is provided by the second power line (VGH; Fig. 4) and serves as an output signal (E1; Fig. 5), to the output terminal (E1; Fig. 2) under control of an electrical level of the fourth node (N1; Fig. 2; wherein figure shows gate electrode of TE1 connected to N1 to supply VGH to output E1); and 
an orthographic projection (Fig. 4) of the first power line (VGL; Fig. 4) on the base substrate (SUB; Fig. 3) is on a side of an orthographic projection (Fig. 4; wherein figure VGL on a side of STEi) of the shift register unit (STEi; Fig. 4) on the base substrate (SUB; Fig. 3) closer to the display region (20; Fig. 1), an orthographic projection of the second power line (VGH; Fig. 4) on the base substrate (SUB; Fig. 3).  
Wang does not expressly disclose an orthographic projection of the second power line on the base substrate is on a side of the orthographic projection of the shift register unit on the base substrate away from the display region, and the orthographic projection of the shift register unit on the base substrate is between the orthographic projection of the first power line on the base substrate and the orthographic projection of the second power line on the base substrate.  
Jung (Fig. 7 and 8) discloses an orthographic projection (Fig. 8) of the second power line (VGH; Fig. 7; 2004; Fig. 7 and 8) on the base substrate (SUB; Fig. 1) is on a side of the orthographic projection of the shift register unit (ESTi; Fig. 8; wherein figure shows VGH or 2004 on a side of shift register unit) on the base substrate (SUB; Fig. 1) away from the display region (DA1; Fig. 1), and the orthographic projection of the shift register unit (ESTi; Fig. 8) on the base substrate (SUB; Fig. 1) is between the orthographic projection of the first power line (VGL or 2005; Fig. 7 and 8) on the base substrate (SUB; Fig. 1) and the orthographic projection of the second power line (VGH or 2004; Fig. 7 and 8) on the base substrate (SUB; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 2, Jung (Fig. 7 and 8) discloses, further comprising: 
a first clock signal line (2002; Fig. 7 and 8; wherein figure shows CLK1 suppled from signal line 2002) and a second clock signal line (2003; Fig. 7 and 8; wherein figure shows CLK2 suppled from signal line 2003), which are configured to respectively provide the first clock signal (CLK1; Fig. 7) or the second clock signal (CLK2; Fig. 7) to the shift register unit (EST1; Fig. 7 and 8), 
wherein the first power line (2005; Fig. 8), the second power line (2004; Fig. 8), the first clock signal line (2002; Fig. 8) and the second clock signal line (2003; Fig. 8) are on the base substrate (SUB; Fig. 1) and extend along a first direction (DR2; Fig. 8); and 
the orthographic projection of the second power line (2004; Fig. 8) on the base substrate (SUB; Fig. 1) is between an orthographic projection of the first clock signal line (2002; Fig. 8) and the second clock signal line (2003; Fig. 8) on the base substrate (SUB; Fig. 1) and the orthographic projection of the shift register unit (EST1; Fig. 8) on the base substrate (SUB; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 3, Jung (Fig. 7 and 8) discloses wherein the second node control circuit (T5 and T4; Fig. 7; T5, T4a, and T4b; Fig. 8) comprises a first control transistor (T4; Fig. 7) and a second control transistor (T5; Fig. 7); 
an active layer (ACT5; Fig. 8) of the first control transistor (T5; Fig. 8) and an active layer (ACT4a and ACT4b; Fig. 8) of the second control transistor (T4a and T4b; Fig. 8) extend along the first direction (DR2; Fig. 8); and 
an orthographic projection of the active layer (ACT5; Fig. 8) of the first control transistor (T5; Fig. 8) on the base substrate (SUB; Fig. 1) is on a side of (FIG. 8) an orthographic projection of the active layer (ACT4a and ACT4b; Fig. 8) of the second control transistor (T4a and T4b; Fig. 8) on the base substrate (SUB; Fig. 1) away from (wherein figure shows transistor farther away from display region than double gate transistor T4a and T4b) the display region (DA1; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 4, Jung (Fig. 7 and 8) discloses further comprising a first transfer-connection electrode (See Jung’s figure 8 below),
 
    PNG
    media_image1.png
    859
    813
    media_image1.png
    Greyscale

wherein the first transfer-connection electrode (See Jung’s figure 8 above) comprises a first portion (See Jung’s figure 8 above) extending along a second direction (DR1; Fig. 8) which is different from the first direction (DR2; Fig. 8), and a second portion (See Jung’s figure 8 above) extending along the first direction (DR2; Fig. 8), and the second portion and the first portion are integratedly formed (See Jung’s figure 8 above); 
an orthographic projection of the second portion of the first transfer-connection electrode (See Jung’s figure 8 above) on the base substrate (SUB; Fig. 1) and the orthographic projection of the active layer (ACT4a and ACT4b; Fig. 8) of the first control transistor (T4a and T4b; Fig. 8) on the base substrate (SUB; Fig. 1) are side by side along the second direction (DR1; Fig. 8), and the orthographic projection of the second portion (See Jung’s figure 8 above) of the first transfer-connection electrode on the base substrate (SUB; Fig. 1) is at an imaginary line, along the first direction (DR2; Fig. 8), of the orthographic projection of the active layer (ACT5; Fig. 8) of the second control transistor (T5; Fig. 8) on the base substrate (SUB; Fig. 8); and 
a first electrode (SE4b; Fig. 8) of the first control transistor (T4b; Fig. 8) is connected to the first portion (See Jung’s figure 8 above) of the first transfer-connection electrode, and a first electrode (SE5; Fig. 8) of the second control transistor (T5; Fig. 8) is connected to the second portion (See Jung’s figure 8 above) of the first transfer-connection electrode.  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 5, Jung (Fig. 7 and 8) discloses wherein the input circuit (T1; Fig. 7 and 8) comprises an input transistor (T1; Fig. 7 and 8), 
an active layer (ACT1; Fig. 8) of the input transistor (T1; Fig. 8) extends along the first direction (DR2; Fig. 8); 
an orthographic projection of the active layer (ACT1; Fig. 8) of the input transistor (T1; Fig. 8) on the base substrate (SUB; Fig. 1) is on a side of the orthographic projection of the active layer (ACT4a and ACT4b; Fig. 8) of the first control transistor (T4a and T4b; Fig. 8) on the base substrate (SUB; Fig. 1) away from the display region (DA1; Fig. 1). 
the orthographic projection of the active layer (ACT1; Fig. 8) of the input transistor (T1; Fig. 8) on the base substrate (SUB; Fig. 1) and the orthographic projection of the active layer (ACT5; Fig. 8) of the second control transistor (T5; Fig. 8) on the base substrate (SUB; Fig. 1) are side by side along the second direction (DR1; Fig. 8; wherein figure shows transistor are side by side along the horizontal direction).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 6, Jung (Fig. 7 and 8) discloses further comprising a first connection wire (CE22; Fig. 8; See Jung’s figure 8 below) extending along the second direction (DR1; Fig. 8), 

    PNG
    media_image2.png
    859
    813
    media_image2.png
    Greyscale

wherein the first connection wire (CNE22; Fig. 8) comprises a first portion (See Jung’s figure 8 above) and a second portion (See Jung’s figure 8 above); 
the first portion (See Jung’s figure 8 above) of the first connection wire (CNE22; Fig. 8) is connected to a gate electrode (GE5; Fig. 8) of the second control transistor (T5; Fig. 8) and a gate electrode (GE1; Fig. 8) of the input transistor (T1; Fig. 8), and the first portion (See Jung’s figure 8 above) of the first connection wire (CNE22; Fig. 8), as well as the gate electrode (GE5; Fig. 8) of the second control transistor (T5; Fig. 8) and the gate electrode (GE1; Fig. 8) of the input transistor (T1; Fig. 8) are integratedly formed (See Jung’s figure 8 above); 
the second portion (See Jung’s figure 8 above) of the first connection wire (CNE22; Fig. 8) and the gate electrode (GE1; Fig. 8) of the input transistor (T1; Fig. 8) are connected and integratedly formed (See Jung’s figure 8 above); and 
the second portion (See Jung’s figure 8 above) of the first connection wire (CNE22; Fig. 8) is further connected to the first clock signal line (2002; Fig. 8) in a layer different from (Fig. 8; wherein figure shows via holes to connect CNE22 and line 2002 on different layers; Paragraph [0239]) a layer where the second portion (See Jung’s figure 8 above) of the first connection wire is located (CNE22; Fig. 8).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 7, Jung (Fig. 7 and 8) discloses, further comprising a second transfer-connection electrode (See Jung’s figure 8 below), 

    PNG
    media_image3.png
    859
    813
    media_image3.png
    Greyscale

wherein a second electrode (DE4a; Fig. 8) of the first control transistor (T4a; Fig. 8) is connected to the second transfer-connection electrode (See Jung’s figure 8 above); and 
the first portion (See Jung’s figure 8 above) of the first connection wire (CNE22; Fig. 8) is connected to the second transfer-connection electrode (See Jung’s figure 8 above) through a via-hole running through an insulation layer (Fig. 8; wherein figure shows the use of via hole to connected to a transfer connection electrode), so as to connect the second electrode (DE4a; Fig. 8) of the first control transistor (T4a; Fig. 8) to the gate electrode (GE5; Fig. 8) of the second control transistor (T5; Fig. 8) and the gate electrode (GE1; Fig. 8) of the input transistor (T1; Fig. 8), which are in a layer different (Fig. 8) from a layer where the second electrode ((DE4a; Fig. 8) of the first control transistor (T4a; Fig. 8) is located (Fig. 8).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 8, Wang (Fig. 1-18) discloses wherein the first node control circuit (TE8 and TE9; Fig. 2 and 4) comprises a first noise reduction transistor (TE8; Fig. 2 and 4) and a second noise reduction transistor (TE9; Fig. 2 and 4); 
an active layer of the first noise reduction transistor (TE8; Fig. 4) and an active layer of the second noise reduction transistor (TE9; Fig. 4) are in a continuous first semiconductor layer (Fig. 4; wherein figure shows a continuous semiconductor layer), and the first semiconductor layer (Fig. 4; wherein figure shows a continuous semiconductor layer) extends along the first direction (Fig. 4; wherein figure shows extends along a horizontal direction); 
a gate electrode of the first noise reduction transistor (TE8; Fig. 4) and a gate electrode of the second noise reduction transistor (TE9; Fig. 4) extend along the second direction (Fig. 4; wherein figure shows extends along a vertical direction), and are side by side along the first direction (Fig. 4; wherein figure shows arranged to be adjacent along a horizontal direction); 
the first semiconductor layer (Fig. 4; wherein figure shows a continuous semiconductor layer for TE8 and TE9) is at an imaginary line (Fig. 4; wherein figure shows extends along a horizontal direction), extending along the first direction (Fig. 4; wherein figure shows extends along a horizontal direction); and 
the gate electrode of the input transistor (TE12; Fig. 4), the gate electrode of the first noise reduction transistor (TE8; Fig. 4), and the gate electrode of the second noise reduction transistor (TE9; Fig. 4) are side by side along the first direction (Fig. 4; wherein figure shows arranged to be adjacent along a horizontal direction).  
Jung (Fig. 7 and 8) discloses the first semiconductor layer (ACT3 and ACT2; Fig. 8) is at an imaginary line (DR2; Fig. 8), of the active layer of the input transistor (ACT1; Fig. 8), and is on a side of the active layer (ACT4a and ACT4b; Fig. 8) of the first control transistor (T4a and T4b; Fig. 8) away from (Fig. 8; wherein figure shows spacing between T1 and T3) the active layer (ACT1; Fig. 8) of the input transistor (T1; Fig. 8).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 10, Jung (Fig. 7 and 8) discloses further comprising a third transfer-connection electrode (See Jung’s figure 8 below), 

    PNG
    media_image4.png
    859
    813
    media_image4.png
    Greyscale

wherein the third transfer-connection electrode (See Jung’s figure 8 above) extends along the first direction (DR2; Fig. 8); 
the first control transistor (T4a and T4b; Fig. 8) comprises a first gate electrode (GE4a; Fig. 8) and a second gate electrode (GE4b; Fig. 8) which are side by side along the first direction (DR2; Fig. 8); 
the first gate electrode (GE4a; Fig. 8) and a first end of the second gate electrode (GE4b; Fig. 8; wherein figure shows a least one end of gate electrode of GE4b is connected to the third transfer electrode through the electrode GE4a) are connected to the third transfer-connection electrode (See Jung’s figure 8 above) through a via-hole running through an insulation layer (Fig. 8; wherein figure shows the use of via hole to connected to a transfer connection electrode); 
a first electrode (DE1; Fig. 8) of the input transistor (T1; Fig. 8) is connected to a first end of the third transfer-connection electrode (See Jung’s figure 8 above); 
a first electrode (DE3; Fig. 8) of the first noise reduction transistor (T3; Fig. 8) is connected to a second end of the third transfer-connection electrode (See Jung’s figure 8 above); 
the second power line (2004; Fig. 8) comprises a first protrusion portion (CNE24; Fig. 8) protruding toward the display region (DA1; Fig. 1) in the second direction (DR1; Fig. 8); 
the first protrusion portion (CNE24; Fig. 8) overlaps, in a direction perpendicular to the base substrate (SUB; Fig. 1), with and connects (Fig. 8; wherein figure shows the use of via hole to connected to a protrusion connection electrode), through a via-hole (Fig. 8), to the active layer (ACT2; Fig. 8), in the first semiconductor layer (ACT2; Fig. 8), of the second noise reduction transistor (T2; Fig. 8); and 
a first electrode (SE2; Fig. 8) of the second noise reduction transistor (T2; Fig. 8) and the first protrusion portion (CNE24; Fig. 8) are connected and integratedly formed (Fig. 8), so as to enable the first electrode (SE2; Fig. 8) of the second noise reduction transistor (T2; Fig. 8) to receive the second voltage (VGH; Fig. 7 and 8). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 12, Wang (Fig. 1-18) discloses wherein the third node control circuit (CE2 and TE5; Fig. 2 and 4) comprises a third control transistor (TE5; Fig. 4) and a first capacitor (CE2; Fig. 5); 
an active layer of the third control transistor (TE5; Fig. 4) extends along the first direction (Fig. 5; wherein figure shows extending in a first direction); 
the active layer of the third control transistor (TE5; Fig. 4) and the active layer of the second noise reduction transistor (TE8; Fig. 4) are side by side along the second direction (Fig. 5; wherein figure shows active layer of TE5 and TE8 are side by side along a second direction); 
an orthographic projection of the first capacitor (CE2; Fig. 4) on the base substrate (SUB; Fig. 3) is between an orthographic projection of the active layer of the second noise reduction transistor (TE8; Fig. 4) on the base substrate (SUB; Fig. 3) and an orthographic projection of the active layer of the third control transistor (TE5; Fig. 4) on the base substrate (SUB; Fig. 3). 
Jung (Fig. 7 and 8) discloses the first transfer-connection electrode (See Jung’s figure 8 below) further comprises a third portion (See Jung’s figure 8 below) extending along the first direction (DR2; Fig. 8), and the third portion of the first transfer-connection electrode (See Jung’s figure 8 below) and the first portion of the first transfer-connection electrode (See Jung’s figure 8 below) are integratedly formed (Fig. 8; wherein figure shows integratedly formed element); 

    PNG
    media_image5.png
    859
    813
    media_image5.png
    Greyscale

an orthographic projection of the third portion of the first transfer-connection electrode (See Jung’s figure 8 above) on the base substrate (SUB; Fig. 1) is at an imaginary line, along the first direction (DR2; Fig. 8), of the orthographic projection of the active layer (ACT5; Fig. 8) of the first control transistor (T5; Fig. 8) on the base substrate (SUB; Fig. 1); 
an end of the third portion of the first transfer-connection electrode (See Jung’s figure 8 above) is connected to the gate electrode (GE2; Fig. 8) of the second noise reduction transistor (T2; Fig. 8), a gate electrode (GE7; Fig. 8) of the third control transistor (T7; Fig. 8), and a first electrode of the first capacitor (LE12; Fig. 8), which are in a layer different (Fig. 8; wherein figure shows GE7, GE2, and LE12 formed on a different layer from transfer connection electrode) form a layer where the third portion of the first transfer-connection electrode (See Jung’s figure 8 above) is located (Fig. 8; wherein figure shows the use of via hole to connected to a transfer connection electrode); and 
the gate electrode (GE2; Fig. 8) of the second noise reduction transistor (T2; Fig. 8), the gate electrode (GE7; Fig. 8) of the third control transistor (T7; Fig. 8), and the first electrode (LE12; Fig. 8) of the first capacitor (C12; Fig. 8) are integratedly formed (Fig. 8; wherein figure shows GE7, GE2, and LE12 are integratedly formed).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 14, Jung (Fig. 7 and 8) discloses, wherein the shift register unit (EST1; Fig. 7 and 8) further comprises an output circuit (T10 and C11; Fig. 7 and 8); 
the output circuit (T10; Fig. 7 and 8) is connected to the first power line (VGL and 2005; Fig. 7 and 8) and the output terminal (ER1 and 2006; Fig. 7 and 8), and is configured to reset (VGL; Fig. 7) the output terminal (ER1; Fig. 7) under control of the electrical level of the first node (N21; Fig. 7); 
the output circuit (T10 and C11; Fig. 7 and 8) comprises an output transistor (10; Fig. 7 and 8) and a second capacitor (C11; Fig. 7 and 8); 
an orthographic projection (Fig. 8) of an active layer (ACT10; Fig. 8) of the output transistor (T10; Fig. 8) on the base substrate (Sub; Fig. 1) and an orthographic projection (Fig. 8) of the second capacitor (C11; Fig. 8) on the base substrate (SUB; Fig. 1) are side by side along the second direction (DR1; Fig. 8); 
the orthographic projection (Fig. 8) of the second capacitor (C11; Fig. 8) on the base substrate (SUB; Fig. 1) is between an orthographic projection (Fig. 8) of the active layer (ACT4a and ACT4b; Fig. 8) of the first control transistor (T4a and T4b; Fig. 8) and the active layer (ACT5; Fig. 8) of the second control transistor (T5; Fig. 8) on the base substrate (SUB; Fig. 1) and the orthographic projection (Fig. 8) of the active layer (ACT19; Fig. 8) of the output transistor (T10; Fig. 8) on the base substrate (SUB; Fig. 1); 
a first electrode (LE11; Fig. 8) of the second capacitor (C11; Fig. 8) is connected to second ends (Fig. 8) of the first gate electrode (GE4a; Fig. 8) and the second gate electrode (GE4b; Fig. 8) of the first control transistor (T4a and T4b; Fig. 8), and the first electrode (LE11; Fig. 8) of the second capacitor (C11; Fig. 8) and the second ends (Fig. 8) of the first gate electrode (GE4a; Fig. 8) and the second gate electrode (GE4b; Fig. 8) of the first control transistor (T4a and T4b; Fig. 8) are integratedly formed (Fig. 8; wherein figure shows elements are GE4a, GE4b, and LE11 are integratedly formed); 
the first electrode (LE11; Fig. 8) of the second capacitor (C11; Fig. 8) is further connected to a gate electrode (GE10; Fig. 8) of the output transistor (T10; fig. 8), and the first electrode (LE11; Fig. 8) of the second capacitor (C11; Fig. 8) and the gate electrode (GE10; Fig. 8) of the output transistor (t10; Fig. 8) are integratedly formed (Fig. 8; wherein figure shows elements are GE10 and LE11 are integratedly formed); and 
the gate electrode (GE10; Fig. 8) of the output transistor (T10; Fig. 8) comprises a plurality of sub-gate electrodes (Fig. 8; wherein figure shows at least five sub gate electrode arranged side by side) which are side by side along the second direction (DR2; Fig. 8).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).
	Wang (Fig. 1-18) discloses the orthographic projection (Fig. 4) of the second capacitor (CE3; Fig. 4) on the base substrate (SUB; Fig. 3) is at an imaginary line (Fig. 4; wherein figure shows horizontal direction), along the first direction (Fig. 4; wherein figure shows horizontal direction), of the orthographic projection (Fig. 4) of the active layer of the third control transistor (TE5; Fig. 4; wherein figure shows horizontal direction of active layer) on the base substrate (SUB; Fig. 3).

Claim 16, Jung (Fig. 7 and 8) discloses further comprising a fourth transfer-connection electrode (CNE25; Fig. 8), 
wherein an orthographic projection (Fig. 8) of the fourth transfer-connection electrode (CNE25; Fig. 8) on the base substrate (SUB; Fig. 1) at least partially overlaps with the orthographic projection (Fig. 8) of the active layer (ACT10; Fig. 8) of the output transistor (T10; Fig. 8) on the base substrate (SUB; Fig. 1); and 
a first end of the fourth transfer-connection electrode (CNE25; Fig. 8) and a second electrode (DE5; Fig. 8) of the second control transistor (T5; Fig. 8) are connected and integratedly formed (Paragraph [0248]), a second end of the fourth transfer-connection electrode (CNE25; Fig. 8) and a first electrode (DE10; Fig. 8) of the output transistor (T10; Fig. 8) are connected and integratedly formed (Paragraph [0278]), and a third end of the fourth transfer-connection electrode (CNE25; Fig. 8) and the first power line (2005; Fig. 8) are connected and integratedly formed (Fig. 8).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 17, Jung (Fig. 7 and 8) discloses further comprising a fifth transfer-connection electrode (See Jung’s figure 8 below) and a second connection wire (CNE23; Fig. 8) extending along the second direction (DR1; Fig. 8), 


	

    PNG
    media_image6.png
    859
    813
    media_image6.png
    Greyscale

wherein the fifth transfer-connection electrode (See Jung’s figure 8 above) comprises a first portion (See Jung’s figure 8 above; wherein figure shows at least a left part which extends in vertical direction) extending along the first direction (DR2; Fig. 8) and a second portion (See Jung’s figure 8 above) extending along the second direction (DR1; Fig. 8); 
a first electrode (DE7; Fig. 8) of the third control transistor (T7; Fig. 8) and a second end of the first portion of the fifth transfer-connection electrode (See Jung’s figure 8 above; wherein figure shows at least a left part which extends in vertical direction) are connected and integratedly formed (Fig. 8; wherein figure shows connected and integratedly formed); 
the gate electrode (GE3; Fig. 8) of the first noise reduction transistor (T3; Fig. 8) is connected to an end of the second portion of the fifth transfer-connection electrode (See Jung’s figure 8 above; wherein figure shows at least a left part which extends in vertical direction) and the second clock signal line (2003; Fig. 8), which are in a layer different form (Fig. 8; wherein figure shows via hole to connect CNE to the clock signal line 2003) a layer where the gate electrode (GE3; Fig. 8) of the first noise reduction transistor (T3; Fig. 8) is located (Fig. 8);
a second electrode (LE11; Fig. 8) of the second capacitor (C11; Fig. 8) is connected to a first end (See Jung’s figure 8 above; wherein figure shows a second vertical portion connected to capacitor C11), which is in a layer different form a layer where the second electrode (UE11; Fig. 8) of the second capacitor (C11; Fig. 8) is located (Fig. 8), of the first portion of the fifth transfer-connection electrode (See Jung’s figure 8 above); 
the second connection wire (CNE23; Fig. 8) and the gate electrode (GE3; Fig. 8) of the first noise reduction transistor (T3; Fig. 8) are integratedly formed (Paragraph [0252]); and 
a first end of the second connection wire (CNE23; Fig. 8) is connected to the end of the second portion of the fifth transfer-connection electrode (See Jung’s figure 8 above; wherein figure shows a left vertical portion to CNE through a via hole which is then connected to the end of the horizontal portion) through a via-hole running through an insulation layer (Fig. 8; wherein figure shows connection through a via hole), and a second end of the second connection wire See Jung’s figure 8 above; wherein figure shows a left vertical portion to CNE through a via hole which is then connected to the end of the horizontal portion) is connected to the second clock signal line (2003; Fig. 8) through a via-hole running through the insulation layer (Fig. 8; wherein figure shows connection through a via hole).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 22, Jung (Fig. 7 and 8) discloses further comprising a fourth node noise reduction circuit (T8; Fig. 7 and 8), 
wherein the fourth node noise reduction circuit (T8; Fig. 7 and 8) is connected to the first power line (VGH and 2004; Fig. 7 and 8), the first node (N21; Fig. 7), and the fourth node (N23; Fig. 7), and is configured to perform noise reduction (Paragraph [0268]) on the fourth node (N23; Fig. 8) under control of the electrical level of the first node (N21; Fig. 8); 
the fourth node noise reduction circuit (T8; Fig. 7 and 8) comprises a third noise reduction transistor (T8; Fig. 7 and 8); 
an active layer (ACT8; Fig. 8) of the third noise reduction transistor (T8; Fig. 8) extends along the second direction (DR1; Fig. 8); 
an orthographic projection (Fig. 8) of the active layer (ACT8; Fig. 8) of the third noise reduction transistor (T8; Fig. 8) on the base substrate (SUB; Fig. 1) and the orthographic projection (Fig. 8) of the second capacitor (C11; Fig. 8) on the base substrate (SUB; Fig. 1) are side by side along the first direction (DR2; Fig. 8), and the orthographic projection (Fig. 8) of the active layer (ACT8; Fig. 8) of the third noise reduction transistor (T8; Fig. 8) on the base substrate (SUB; Fig. 1) is on a side of the first capacitor (C12; Fig. 8) closer to the display region (DA1; Fig. 1), and is on a side of the orthographic projection (Fig. 8) of the active layer (ACT7; Fig. 8) of the third control transistor (T7; Fig. 8) on the base substrate (SUB; Fig. 1) away from the orthographic projection (Fig. 8) of the second capacitor (C11; Fig. 8) on the base substrate (SUB; Fig. 1); 
a gate electrode (GE8; Fig. 8) of the third noise reduction transistor (T8; Fig. 8) extends along the first direction (DR2; Fig. 8), and is connected to the first electrode LE11; Fig. 8) of the second capacitor (C11; Fig. 8), the gate electrode GE10; Fig. 8) of the output transistor (T10; Fig. 8), and the first gate electrode (GE4a; Fig. 8) and the second gate electrode (GE4b; Fig. 8) of the first control transistor (T4; Fig. 7; T4a and T4b; Fig. 8); and 
the gate electrode (GE8; Fig. 8) of the third noise reduction transistor (T8; Fig. 8), as well as the first electrode (LE11; Fig. 8) of the second capacitor (C11; Fig. 8), the gate electrode (GE10; Fig. 8) of the output transistor (T10; Fig. 8), and the gate electrodes (GE4a and GE4b; Fig. 8) of the first control transistor (T4a and T4b; Fig. 8) are integratedly formed (Fig. 8; wherein figure shows elements GE8, LE11, GE10, GE4a and GE4b are integratedly formed).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claim 24, Jung (Fig. 7 and 8) discloses wherein the output control circuit (T9 and C13; Fig. 7 and 8) comprises an output control transistor (T9; Fig. 7 and 8) and a third capacitor (C13; Fig. 7 and 8); 
an active layer (ACT9; Fig. 8) of the output control transistor (T9; Fig. 8) and the active layer (ACT10; Fig. 8) of the output transistor (T10; Fig. 8) are in a continuous second semiconductor layer (Fig. 8; wherein figure shows ACT9 and ACT10 are in a continuous semiconductor layer), and the second semiconductor layer (Fig. 8; wherein figure shows ACT9 and ACT10 are in a continuous semiconductor layer) extends along the first direction (DR2; Fig. 8); 
an orthographic projection (Fig. 8) of the active layer (ACT9; Fig. 8) of the output control transistor (T9; Fig. 8) on the base substrate (SUB; Fig. 1) and an orthographic projection (Fig. 8) of the first capacitor (C12; Fig. 8) and the third capacitor (C13; Fig. 8) on the base substrate (SUB; Fig. 1) are side by side along the second direction (DR1; Fig. 8); 
the third capacitor (C13; Fig. 8; wherein figure shows capacitor C13 is arranged at a right side of capacitor C12 which is further shown to be away from capacitor C11) is on a side of the first capacitor (C12; Fig. 8) away from the second capacitor (C11; Fig. 8); 
the orthographic projection (Fig. 8) of a second electrode (UE13; Fig. 8) of the third capacitor (C13; Fig. 8) on the base substrate (SUB; Fig. 1) extends along the second direction (DR1; Fig. 8); 
a first electrode (LE13; Fig. 8) of the third capacitor (C13; Fig. 8) and a gate electrode (GE9; Fig. 8) of the output control transistor (T9; Fig. 8) are connected and integratedly formed (Paragraph [0272]); 
the gate electrode (GE9; Fig. 8) of the output control transistor (T9; Fig. 8) and the gate electrode (GE10; Fig. 8) of the output transistor (T10; Fig. 8) are side by side along the first direction (DR2; Fig. 8); 
the gate electrode (GE9; Fig. 8) of the output control transistor (T9; Fig. 8) comprises a plurality of sub-gate electrodes (Fig. 8; wherein figure shows a plurality of sub-gate electrodes) which are side by side in the first direction (DR2; Fig. 8); 
the second power line (2004; Fig. 8) further comprises a second protrusion portion (Paragraph [0275]) protruding toward the display region (DA1; Fig. 1) in the second direction (DR1; Fig. 8); 
the third capacitor (C13; Fig. 8) overlaps the second power line (2004; Fig. 8; Paragraph [0272]) and the second protrusion portion (Paragraph [0272]) of the second power line (2004; Fig. 8) in a direction perpendicular to the base substrate (SUB; Fig. 1); and 
the second electrode (UE13; Fig. 8) of the third capacitor (C13; Fig. 8) is connected to (Paragraph [0272]) the second power line (2004; Fig. 8) and the second protrusion portion of the second power line (2004; Fig. 8) through a via-hole running through an insulation layer (Fig 8; wherein figure shows via hole in the UE13 electrode).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s shift register unit by applying an arrangement of emission control elements, as taught by Jung, so to use a shift register unit with an arrangement of emission control elements for providing a display device that may be capable of efficiently using a dead space (Paragraph [0363]).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0304374 A1) in view of Jung et al (US 2019/0318693 A1) as applied to claim 1 above, and further in view of Jang (US 2017/0345366 A1).

Claim 30, Wang in view Jung discloses the display substrate according to claim 1. 
Wang in view Jung does not expressly disclose further comprising a trigger signal line, 
wherein a plurality of shift register units, that are cascaded, form a gate drive circuit; 
the trigger signal line is configured to provide a trigger signal to the gate drive circuit; 
an orthographic projection of the trigger signal line on the base substrate is on a side of the orthographic projection of the first clock signal line and the second clock signal line on the base substrate away from the display region; and 
the trigger signal line is connected to a second electrode of an input transistor of a first stage of shift register unit in the gate drive circuit, so as to provide the trigger signal.  
Jang (Fig. 1 and 2) discloses further comprising a trigger signal line (L1; Fig. 1), 
wherein a plurality of shift register units (1st stage-3rd stage; Fig. 1), that are cascaded (Paragraph [0027]; wherein discloses sequentially controlled), form a gate drive circuit (100; Fig. 1); 
the trigger signal line (L1; Fig. 1) is configured to provide a trigger signal (FLM; Fig. 1) to the gate drive circuit (1st stage; Fig. 1); 
an orthographic projection (Fig. 1) of the trigger signal line (L1; Fig. 1) on the base substrate (Paragraph [0025]) is on a side of the orthographic projection (Fig. 1) of the first clock signal line (CLK1 or L2; Fig. 1) and the second clock signal line (CLK2 or L3; Fig. 1) on the base substrate (Paragraph [0025]) away from the display region (510; Fig. 6); and 
the trigger signal line (L1; Fig. 1) is connected to a second electrode of an input transistor (M1; Fig. 2) of a first stage of shift register unit (1st stage; Fig. 1) in the gate drive circuit (100; fig. 1), so as to provide the trigger signal (FLM; Fig. 1 and 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang in view Jung’s emission control driver by applying a trigger signal line, as taught by Jang, so to use a emission control driver with a trigger signal line for providing emission control driver may control brightness of the display panel by controlling the width of the emission control signal (Paragraph [0003]).

Claim 31, Wang (Fig. 1-18) discloses a display device (9; Fig. 1; Paragraph [0048]), comprising the display substrate (SUB; Fig. 3) according to claim 1 (See rejection to claim 1 above).  

Allowable Subject Matter
Claims 19, 21, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 19, which discloses a fourth control transistor and a sixth transfer-connection electrode. The Examiner believes that both prior art references of Wang (US 2019/0304374 A1) (See TE4 in figures 2 and 4) and Jung (US 2019/0318693 A1) (See T6 in figures 7 and 8) teaches the fourth control transistor. But neither prior art reference includes a sixth transfer-connection electrode as claimed. See Applicant’s figure 7 element 16. 
With respect to claim 21, claim is objected because it depends from claim 19.
With respect to claim 26, which discloses a seventh transfer-connection electrode, an eighth transfer-connection electrode, a ninth transfer-connection electrode, a tenth transfer-connection electrode and a fourth connection wire. See Applicant’s figure 7 elements 17, 18, 19, and 10 and Fig. 4 element L4. The combined elements, there arrangements, and said connections as claims is not specifically taught or disclosed by the cited prior art references. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        06/10/2022